Citation Nr: 0324381	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  97-32 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for asthma, also 
claimed as an undiagnosed illness manifested by shortness of 
breath.

2.  Entitlement to service connection for fatigue, claimed as 
a manifestation of an undiagnosed illness.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service in the United States Coast 
Guard from June 1971 to June 1975, and in the United States 
Army National Guard from December 1990 to January 1992. He 
served on active duty in the Southwest Asia theater of 
operations during the Persian Gulf War from January to 
October 1991. 

This matter initially came before the Board of Veterans' 
Appeals (Board) from a September 1995 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  During the pendency of this appeal, 
jurisdiction of this matter was transferred to the RO in 
Seattle, Washington.  This case was previously before the 
Board in November 2000, at which time it was remanded for a 
hearing before a Member of the Board.

In June 2001, a hearing was held before a Member of the Board 
at the RO.  In August 2001, the case was remanded for 
additional development.  

In an April 2003 rating decision, service connection was 
granted for muscle tension headaches.  Thus, that issue is no 
longer in appellate status.


REMAND

In an August 2003 letter, the veteran was advised that he was 
entitled to an additional hearing as the Veterans Law Judge 
who conducted the June 2001 hearing was no longer employed by 
the Board.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 
20.707 (2002).  Later that month, the veteran responded that 
he wished to attend another Board hearing at the RO.  

A hearing on appeal will be granted if an appellant, or his 
or her representative, expresses a desire to appear in 
person.  38 C.F.R. § 20.700 (2002).  The importance of 
responding to a request for a hearing is recognized under 38 
C.F.R. § 20.904(a)(3) (2002), as a Board decision may be 
vacated when there is a prejudicial failure to afford an 
appellant a personal hearing.  Thus, in order to ensure full 
compliance with due process requirements, the RO must 
schedule such a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704, 20.904 (a)(3) 
(2002).

Accordingly, this case is remanded for the following action:

The veteran should be scheduled, in accordance with 
appropriate procedures, for a personal hearing 
before a Veterans Law Judge at the RO.  38 U.S.C.A. 
§ 7107 (West 2002).  A copy of the notice to the 
veteran of the scheduling of the hearing should be 
placed in the record, keeping in mind the 30-day 
advance notice requirement specified at 38 C.F.R. § 
19.76 (2002).

The case should then be returned to the Board for further 
appellate consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




